SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: DWS Alternative Asset Allocation PlusFund DWS Balanced Fund DWS Blue Chip Fund DWS Disciplined Long/Short GrowthFund DWS Disciplined Market Neutral Fund  DWS Diversified International EquityFund DWS Floating Rate Plus Fund DWS Global Thematic Fund DWS Growth & Income Fund DWS Inflation Protected Plus Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Protect 2017 Fund DWS LifeCompass Retirement Fund DWS Lifecycle Long Range Fund DWS S&P 500 Plus Fund DWS Select Alternative Allocation Fund DWS Short Duration Plus Fund DWS Small Cap Core Fund DWS Strategic Government Securities Fund DWS Strategic Income Fund On January 26, 2010, Deutsche Investment Management Americas Inc. (“DIMA” or the “Advisor”) announced its intention to transition members of your fund’s portfolio management team who are part of its Quantitative Strategies Group or, in the case of DWS Global Thematic Fund its Global Equity Team, out of DIMA into two separate independent investment advisory firms that are not affiliated with DIMA.In order for each fund to continue to benefit from the investment expertise offered by the affected portfolio managers, DIMA has recommended to the fund’s Board of Trustees/Directors the approval of a sub–advisory agreement between DIMA and each newly created investment advisory firm (the “Sub–Advisory Agreement”).The Sub–Advisory Agreement is subject to Board approval and, in the case of those funds whose shareholders have not previously approved the multi–manager structure, shareholder approval.If approved, the transition is expected to be completed during the second quarter 2010. Please Retain This Supplement for Future Reference January
